Citation Nr: 1125073	
Decision Date: 07/01/11    Archive Date: 07/14/11

DOCKET NO.  10-04 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, claimed as sarcoidosis, to include as secondary to exposure to asbestosis and chemicals.

2.  Entitlement to service connection for a neck disorder, to include as secondary to low back disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel



INTRODUCTION

The Veteran, who is the Appellant or Claimant, had active service from September 1974 to September 1977. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in relevant part, denied service connection for respiratory problems, for lumbosacral spondylosis with severe arthritis changes and spinal stenosis, and for major depressive disorder, as secondary to lumbosacral spondylosis.  The Veteran disagreed with these three issues.  In a January 2010 rating decision, the RO granted service connection for a low back injury with degenerative disc disease, which constituted a full grant of benefits, and so, the issue of entitlement to service connection for lumbosacral spondylosis with severe arthritic changes and spinal stenosis was no longer on appeal.  In January 2010 the RO issued the Statement of the Case for the remaining issues, specifically, entitlement to service connection for a mental disorder and for a respiratory disorder, sarcoidosis.  The Veteran perfected his appeal in February 2010 specifically with regard to these two issues.  Following additional development, the RO granted service connection for a mood disorder, previously claimed as major depressive disorder, in a September 2010 rating decision.  That grant of service connection constituted a full grant of benefits; therefore, that issue was no longer on appeal.  In November 2010 the RO issued a Supplemental Statement of the Case for the sole remaining issue on appeal, which is entitlement to service connection for a respiratory disorder.  

In February 2009 the Veteran submitted a claim seeking entitlement to service connection for a neck injury.  In a June 2009, the RO denied service connection for a neck disorder.  In July 2009, the Veteran disagreed with the denial of service connection for a neck disorder, which he claimed was secondary to the low back disorder, then also a pending issue on appeal.  Handwritten notations on the Notice of Disagreement indicated that RO staff acknowledged that the claimed neck disorder was now on appeal.  As no Statement of the Case has been issued for that claim, the Board has included it on the title page and is remanding the issue to the RO for the issuance of a Statement of the Case.

In February 2010 the Veteran perfected his appeal and requested a hearing before the Board to be held at the RO.  In an April 2010 written statement, the Veteran withdrew his request for a hearing.  The request for a hearing is waived. 

The issue of entitlement to service connection for posttraumatic stress disorder (PTSD) has been raised by the record (see October 2009 Report of Contact, January 2010 statement with attachments), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for a neck disorder, to include as secondary to back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran did not sustain a respiratory disease or injury during service, and did not experience chronic symptomatology of a lung disorder during service.  

2.  The Veteran did not experience chronic symptoms of a respiratory disorder continuously since service separation.

3.  The current respiratory disorder, diagnosed variously as pulmonary interstitial fibrosis, chronic obstructive pulmonary disease (COPD), and emphysema, is not related to service.




CONCLUSION OF LAW

A respiratory disorder, claimed as sarcoidosis, to include as secondary to exposure to asbestos and chemicals, was not incurred in or aggravated by active service, nor may it be presumed to have been incurred or aggravated therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 1154(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

VA has a duty to notify the appellant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that the VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) held in Dingess v. Nicholson, 19 Vet. App. 473 (2006), that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) the Veteran's status; 
(2) the existence of a disability; (3) a connection between the Veteran's service and the disability; (4) the degree of disability; and (5) the effective date of the disability.  The Court held that upon receipt of an application for a service connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim, and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  This notice must also inform the Veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id.

VCAA notice letters dated February 2008, August 2008, and December 2008 substantially satisfied the provisions of 38 U.S.C.A. § 5103(a).  In these letters, the RO informed the Veteran about the information and evidence not of record that was necessary to substantiate his claim; the information and evidence that VA would seek to provide; the information and evidence the Veteran was expected to provide; and the information required by Dingess.  In particular, the August 2008 notice informed the Veteran that sheer exposure to asbestos was not a disability and both that August 2008 notice and the December 2008 notice requested that the Veteran identify a diagnosis attributed to asbestos exposure by medical personnel and identify the specific chemicals to which he was exposed.  The August 2008 letter informed the Veteran that, if he did not identify the diagnosed respiratory disorder that was attributed to asbestos by medical personnel, the RO would take no further action on his exposure to asbestos claim.  The Veteran did not respond directly to these letters.

Also, the evidence does not show that any notification deficiencies, with respect to either timing or content, have resulted in prejudice.  The record raises no plausible showing of how the notice provided affected the essential fairness of the adjudication.  

The Board finds that all necessary assistance has been provided to the Veteran.  The evidence of record indicates that VA acquired the Veteran's service treatment records, VA treatment records, private treatment records, and the underlying medical evidence, from his application seeking disability benefits from the Social Security Administration, to assist the Veteran with his claims.    

As described in greater detail below, the Board has determined that a VA examination is not "necessary" under 38 C.F.R. § 3.159(c)(4) in this case.

In view of the foregoing, the Board finds that VA has fulfilled its duties to notify and assist the Veteran in the claim under consideration.  Adjudication of the claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  Also, certain chronic diseases, including sarcoidosis, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

The Veteran contends he was treated for respiratory problems while in service and that these respiratory problems have continued since service.  See February 2008 statement.  In July 2009 he stated that his sarcoidosis was secondary to his exposure in service to asbestos and "chemicals."  In a May 2010 VA examination for another disorder, he referred to the "poisoned oil" that he encountered in service as the source of his respiratory symptoms.

There is no specific statutory guidance with regard to asbestos related claims, nor has the VA Secretary promulgated any regulations in regard to such claims.  However, VA has issued a circular on asbestos-related diseases.  DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) provides guidelines for considering compensation claims based on exposure to asbestos.  The information and instructions from the DVB Circular were included in the VA Adjudication Procedure Manual, M21-1 (M21-1), Part VI, § 7.21.  In December 2005, M21-1, Part VI was rescinded and replaced with a new manual, M21-1MR, which contains the same asbestos-related information as M21-1, Part VI.  The Court of Veterans Appeals (now the Court of Appeals for Veterans Claims and hereinafter the Court) has held that VA must analyze an appellant's claim to entitlement to service connection for asbestosis or asbestos-related disabilities under the administrative protocols under the DVB Circular guidelines.  See Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).

Subpart ii of M21-1MR Part IV, lists some of the major occupations involving exposure to asbestos including mining, milling, work in shipyards, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products such as clutch facings and brake linings, manufacture and installation of roofing and flooring materials, asbestos cement and pipe products, and military equipment.  High exposure to respirable asbestos and a high prevalence of disease have been noted in insulation and shipyard workers, and this is significant considering that, during World War II, U.S. Navy veterans were exposed to chrysotile, amosite, and crocidolite that were used extensively in military ship construction.  Furthermore, it was revealed that many of these shipyard workers had only recently come to medical attention because the latent period for asbestos-related diseases varies from 10 to 45 or more years between first exposure and development of disease.  M21- 1MR, Part IV Subpart ii, Chapter 2, Section C, Topic 9, see also M21- 1MR Part IV, Subpart ii, Chapter 1, Section H, Topic 29.

VA's Manual 21-1MR, Part IV, subpart ii, Chapter 2, Section C in essence acknowledges that inhalation of asbestos fibers can result in fibrosis and tumors, and produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, and cancer of the lung, gastrointestinal tract, larynx, pharynx and urogenital system (except the prostate), with the most common resulting disease being interstitial pulmonary fibrosis (asbestosis).

With respect to claims involving asbestos exposure, VA must determine whether or not military records demonstrate evidence of asbestos exposure during service, develop whether or not there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease.  M21-1MR, Part IV, Subpart ii, Chapter 1, Section H, Topic 29; DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).  VA satisfied the above requirements by obtaining the Veteran's service personnel files, which confirmed his assignment on board the USS Lexington, and providing the Veteran twice with notice (August 2008 and December 2008) requesting that he identify the claimed disorder that was attributed to asbestos exposure.  

It should be noted that the pertinent parts of the manual guidelines on service connection in asbestos-related cases are not substantive rules, and there is no presumption that a Veteran was exposed to asbestos in service by reason of having served aboard a ship.  Dyment v. West, 13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed.Cir. 2002); VAOPGPREC 4- 2000.  It should also be noted that for many asbestos related diseases, the latency period varies from ten to forty-five or more years between first exposure and development of disease.  Id. at IV.ii.2.C.9.d.

The Board acknowledges that the Veteran served on board the U.S.S. Lexington almost exclusively during his service (service treatment records dated from 1975 through to August 1977 consistently named the location of the medical staff as being on the Lexington) and his DD Form 214 lists his duties as that of a machinist, marine engine.  The Board finds it more likely than not that the Veteran was exposed to asbestos. 

Even finding the Veteran had in-service exposure to asbestos, competent evidence is required for a determination that the Veteran has an asbestos-related disability, and that asbestosis or another asbestos-related disorder is etiologically related to asbestos exposure in service.  After a review of the evidence, the Board finds that the record does not indicate that the Veteran has any asbestos-related respiratory disorder or that his current respiratory disorders, found to be COPD, emphysema, and pulmonary fibrosis, are due to any in-service injury or disease, including in-service asbestos exposure.

The Board finds there were no chronic symptoms of the respiratory system during service.  The service treatment records are negative for complaints regarding the lungs, despite the Veteran's very regular visits to medical personnel.  A review of the Veteran's service treatment records finds no separate complaints or requests for treatment for any aspect of his lungs, other than several complaints of flu symptoms, which were assessed to be a cold.  See February 1976 record.  On the separation Report of Physical Examination, dated August 1977, his lungs and chest were found to be clinically normal, and on the March 1978 Report of Medical History, as part of his annual physical examination for his reserve service, the Veteran denied experiencing shortness of breath, asthma, pain or pressure in the chest, and chronic cough.   

The Board finds that the Veteran did not experience continuous symptoms of any lung disorder in service or after service. 

In May 1986, the Veteran submitted his original claim seeking entitlement to service connection for a heart murmer, hearing loss, and defective vision.  He did not claim any aspect of his respiratory system.  He was afforded a VA general medical examination in July 1986 that included a chest x-ray study.  That x-ray study found no active infiltrate or congestive change.  In his statement to the VA examiner, he denied having ever experienced shortness of breath and his list of medical procedures and surgeries did not include any procedure related to the respiratory system.  

In a November 2008 statement, the Veteran reported that he had been hospitalized within one year of service at a private hospital for "breathing problems" and he estimated the date as being 1978.  Further, he submitted two statements from friends.  The November 2008 statement by Mr. J. stated that Mr. J had been admitted to that private hospital for "lung problems" in the late 1970's and, while there, the Veteran was admitted through the emergency room and placed in his room, for "respiratory problems."  The Veteran's modern statement that he had been hospitalized in 1978 for breathing problems is contradicted by the more contemporary list of medical history that he gave in July 1986 to the 1986 VA examiner, which did not contain any respiratory complaints or hospitalizations.  The Board finds improbable that the Veteran did not remember being hospitalized for respiratory problems in 1986, yet remembered this inpatient treatment in 2008, nearly 30 years after service.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005) (finding a history, provided by a veteran, that had varied over time was not credible).  As well, Mr. J's statement that the Veteran was admitted into his room in the "late 1970's" for respiratory problems is too vague to be probative.  The friend did not name his own diagnosed "lung problems" nor did he name why the Veteran had been admitted, beyond the general term "respiratory problems."  The Board cannot guess or assume for what disorder the Veteran sought this private treatment, especially in light of the Veteran's failure to even mention this private hospital treatment to the 1986 VA examiner or to claim experiencing continuous symptoms of a respiratory disorder on his May 1986 original claim seeking entitlement to service connection for other disorders.  

As well, the second statement from a friend, Mr. M., was dated in December 2008.  Mr. M. stated that he has known the Veteran all of his life, which included knowing of the Veteran's respiratory problems.  While Mr. M. full well may have known the Veteran all of the Veteran's, and his, life, once again the general statement of respiratory problems is too vague for the Board to find this statement has any probative value.  Mr. M does not indicate what the Veteran's symptoms were, such as whether he coughed or was short of breath, nor how he would have known what disorder from which the Veteran was suffering.  As discussed above, in March 1978 the Veteran denied any history of shortness of breath, asthma, or chronic cough, on the Report of Medical History for his reserves annual examination, and the Veteran again denied any shortness of breath when reporting his symptoms for a heart disorder to the July 1986 VA general medical examiner.  In statements to VA clinicians, the Veteran reported that he had smoked on and off since he was 17 years old (see January 2009) and that he had smoked a pack per day for 33 years (see June 2008).  The Board cannot assume or guess that Mr. M is referring to the Veteran's smoking or any other disorder.  Therefore, the Board finds the statement of Mr. M to have no probative value.

The Social Security Administration awarded disability benefits to the Veteran in an October 2008 decision.  One of the listed disabilities was pulmonary interstitial fibrosis.  Within the underlying evidence was a September 2007 physical evaluation by a private physician.  The private physician noted in his report that the Veteran reported to him that in 1990, he had been employed as a truck driver, he was involved in a chemical fire, and that he was hospitalized for a burn injury to his lungs.  The Veteran also reported he has had dyspnea on exertion since that time.  This September 2007 evaluation contained only one reference to the Veteran's military service, when the Veteran attributed his now service connected back disorder to a fall in service.  There was no report of or any mention of service related asbestos or other chemical exposure.  The private evaluator concluded his report with the diagnosis of pulmonary fibrosis secondary to burn injury to the lungs in the past.  The underlying evidence also contained pulmonary tests dated in November 2007 that repeated the diagnosis of pulmonary fibrosis, interstitial lung disease, that the Veteran experienced dyspnea on hills and stairs, and that he had smoked one pack per day for 20 years. 

Further evidence that supports the etiology of the Veteran's current pulmonary fibrosis being a circa 1990 work-place accident are the three private physicians statements the Veteran submitted in support of his current 2008 claim.  All three were dated in the early 1990's.  The March 1992 statement by Dr. D. pertained to the status of the Veteran's low back, though the doctor noted he was having some "lung problems" such that the doctor did not want to pursue surgery for the back at that point in time.  The February 1991 statement by Dr. McG also noted only that the Veteran had a "chronic pulmonary problem" such that he could not work outside in the cold.  As neither of these statements identify what the Veteran's disorder was or how it was incurred, other than their dates in 1991 and 1992, they have little probative value. 

The third letter was dated December 1992 from Dr. K, some of whose treatment records are in the claims file.  This December 1992 statement was addressed to a person with the Office of Workers' Compensation.  Dr. K identified himself as treating the Veteran on a regular basis in the pulmonary clinic at a private hospital for respiratory symptoms attributable to his "prior chemical exposure."  Dr. K noted the Veteran continues to have these undefined respiratory symptoms because sensitization to chemicals and that the Veteran was now more susceptible to irritants and to all kinds of exposure.  As before, there was no reference to the Veteran's military service, his service aboard a Navy ship, or possible exposure to asbestos or "chemicals" in service.  

Further evidence that the Veteran did not incur a respiratory disorder or injury in service, that he did not experience continuous symptoms since service, but that symptoms arose later in his post-service years are the private treatment records of Dr. K and Dr. D., the private physicians referred to above, and other physicians, as submitted by the Veteran.  An October 1983 chest x-ray study noted the Veteran had undergone a hernia repair in the morning.  The chest x-ray found no active cardiopulmonary disease, though scattered calcifications were seen in both lungs.  

The remaining treatment reports were dated between 1990 and 1991, and they indicate the presence of pneumonia (March 1990), chronic mild bronchitis (April 1990), no acute disease though stable mild interstitial pattern (October 1990), and quite possibly sarcoidosis (October 1991).  No treatment report dated in the 1990's mentions his military service, his exposure to service related asbestos or chemicals, or attributes any of his disorders to asbestos or chemical exposure or to any aspect of his service.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate; statements made to physicians for the purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991); see also Pond v. West, 12 Vet.App. 341 (1991).

VA treatment reports in the record begin in October 2001, wherein the Veteran sought treatment for a gastro-intestinal complaint and the clinician noted he had a dry, hacking cough.  These treatment reports dated through April 2002 again had no mention of any respiratory disorder.  VA treatment records begin again by December 2007 when the Veteran complained of shortness of breath.  By a later December 2007 primary care evaluation after a chest x-ray, the VA clinician found chronic obstructive pulmonary disease (COPD), inhalation prior with a diagnosis of pulmonary eosinophilia that most likely ended with COPD.  In June 2008 the Veteran reported to his VA clinicians that he smoked one pack per day for the previous 33 years and that he did have a history of lung disease.  The Board observes that the Veteran was denied service connection for respiratory problems in a rating decision issued in August 2008.  By September 2008 he reported that he sometimes had trouble breathing and was wheezing.  The VA clinician assessed emphysema and noted the Veteran had a history of asbestos exposure.  

In an October 2008 VA primary care evaluation, after the Veteran reported sometimes sneezing and coughing, the VA clinician assessed "respiratory symptoms related to prior exposure to chemicals," without further specificity.

Overall, the Board finds that there is no competent and credible evidence of record to support the conclusion that the Veteran has a current respiratory disability that is in any way etiologically related to his active service or to asbestos exposure therein.  The medical documentation of record indicates that chemical exposure was a factor, but no treatment provider has indicated that such exposure occurred in service.  Rather, there is a significant amount of evidence linking a current disability to post-service events that occurred many years following service.

The only evidence supporting the Veteran's claim is lay evidence.  With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

The Board does not doubt that the Veteran, while evidently lacking medical training or credentials, could observe continuous respiratory symptoms (e.g., coughing, wheezing).  See Barr v. Nicholson, supra.  That having been noted, the Veteran's current statements as to symptoms dating back to service are inherently incredible in view of the totality of the evidence and, particularly, his earlier statements.  This is not simply a case of a lack of contemporaneous documentation of symptoms.  Rather, he flatly denied such symptoms on several previous occasions.  His 1978 annual examination for his reserve service included a Report of Medical History, in which he denied experiencing shortness of breath and a chronic cough.  Moreover, he submitted a claim seeking entitlement to service connection in 1986 for disorders that did not include any respiratory disorder, and in the 1986 VA general medical examination, he both denied experiencing shortness of breath and did not indicate having had a medical history of having been hospitalized for any respiratory disorders.  Given this, his current contentions are not at all credible and are entirely lacking in probative value.

As described above, the statements from the Veteran's acquaintances are too vague in nature to have any probative value, and these individuals have not been shown to have any medical training, expertise, or credentials.  

Moreover, with respect to the internet articles submitted by the Veteran about the nature of sarcoidosis, normally medical articles or treatises can provide important support when combined with an opinion of a medical professional if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222 (1999); Wallin v. West, 11 Vet. App. 509 (1998); Sacks v. West, 11 Vet. App. 314 (1998).  In this instance, the Veteran apparently contends that the information contained in this article supports his supposition that his earlier diagnosis of sarcoidosis could be related to his military service and claimed exposures.  While the very general information discussed the nature of sarcoidosis, its many factors, symptoms, and treatment, no article relates information that is specific to the Veteran's history, to include his own reported 1990 workplace burn to his lungs or his extensive history of smoking.    

Finally, the Board is cognizant that the Veteran has not been afforded a VA examination, with an etiology opinion, to date.  In this regard, in McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that in service connection claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4).

As noted above, there is a complete dearth of competent and credible evidence of record linking any current respiratory disorder to an incident of service.  The medical evidence does not support this conclusion, and, for the described reasons, the lay evidence of record has no probative value.  There is absolutely no reasonable possibility that a VA examination would result in findings, or an opinion, providing support to the Veteran's claim, given the evidence currently of record.  As such, a VA examination is not "necessary" in this case, and no further development is required to obtain additional etiology information.  Id.

Overall, the preponderance of the evidence is against the Veteran's claim for service connection for a respiratory disorder, claimed as sarcoidosis, to include as secondary to exposure to asbestosis and chemicals, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a respiratory disorder, claimed as sarcoidosis, to include as secondary to exposure to asbestos and chemicals, is denied.  




REMAND

As stated in the Introduction, in its June 2009 rating decision, the RO denied service connection for a neck disorder.  The Veteran clearly disagreed with the RO's June 2009 denial of service connection for a neck disorder in his July 2009 statement, in which he specified that his claimed neck disorder was secondary to his low back disorder.  

As the Veteran submitted a notice disagreeing with the RO's decision within the required time period, indicating his disagreement with the denial of service connection for a neck disorder, the Board finds that this issue must be returned to the RO for the issuance of a Statement of the Case and any further necessary development.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the issue of entitlement to service connection for a neck disorder, to include as secondary to low back disorder is REMANDED for the following action:

The AMC/RO should issue the Veteran a Statement of the Case (SOC) on the issue of entitlement to service connection for a neck disorder, to include as secondary to the service-connected low back disorder.  The Veteran and his representative should also be advised that, for the Board to have jurisdiction in the matter, he must file a timely substantive appeal responding to the SOC.  Should the Veteran submit a timely substantive appeal, the matter should be the returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


